DETAILED ACTION

In view of the Appeal Brief filed on August 2, 2022, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
                                                                                                                                                                                                     


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, the following limitation is required “…a plurality of brackets; each bracket of the plurality of brackets is configured to be coupled to a respective end surface of a plurality of end surfaces of the exhaust gas purification device…”. In the figures of the current application it can be seen that only one of the brackets is coupled to a respective end surface; the other bracket is coupled to the circumferential surface of the exhaust gas purification device and not to the end surface of the exhaust gas purification device. Nowhere in the disclosure of the current application it is shown that each bracket of the plurality of brackets is configured to be coupled to a respective end surface of a plurality of end surfaces of the exhaust gas purification device. Therefore, by amending the claims to include the afore-mentioned limitations the Applicants introduced new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuda (US PG Pub No. 2011/0167807), hereinafter “Mitsuda”.
Regarding claim 1, Mitsuda discloses an engine apparatus comprising: an engine (Fig. 15 (70)) comprising an exhaust gas purification device (1); and wherein: the exhaust gas purification device (1) is configured to be coupled to a cylinder head (72) by a plurality of brackets (Fig. 15 (19a-19c)); each bracket of the plurality of brackets (Fig. 15 (19a-19c)) is configured to be coupled to a respective end surface of a plurality of end surfaces of the exhaust gas purification device (1); and the plurality of brackets (Fig. 15 (19a-19c)) comprises: an inlet side bracket (Fig. 15 (19c)) configured to couple an exhaust gas inlet side of the exhaust gas purification device (1) and the cylinder head (72) together; and an outlet side bracket (Fig. 15 (19a-19b)) configured to couple an exhaust gas outlet side of the exhaust gas purification device (1) and the cylinder head (72) together.
Regarding claim 5, Mitsuda discloses the engine apparatus according to claim 1, further comprising: an exhaust connecting pipe (16) comprising: a tube defining a hollow portion configured to supply exhaust gas from an exhaust manifold to the exhaust gas purification device; and an exhaust gas outlet at an upper section of the exhaust connecting pipe, the exhaust gas outlet being configured to be coupled to an exhaust gas inlet of the exhaust gas purification device; and wherein the exhaust connecting pipe is configured to be secured coupled to the exhaust manifold so that the exhaust gas inlet side of the exhaust gas purification device is supported by the engine via the exhaust connecting pipe together with an inlet side bracket assembly (Fig. 15).
Regarding claim 6, Mitsuda discloses the engine apparatus according to claim 1, further comprising: an intake manifold (73), the intake manifold and an exhaust manifold being disposed on both sides of the cylinder head; and an intake connecting pipe defining a hollow portion configured to supply fresh air to the intake manifold, the intake connecting pipe being configured to tilt toward the cylinder head as the intake connecting pipe extends upward from the intake manifold (Figs. 15 & 16).
Regarding claim 7, Mitsuda discloses the engine apparatus according to claim 1, further comprising: an exhaust connecting pipe (16); and wherein: the exhaust connecting pipe is configured to be coupled to an exhaust gas inlet of the exhaust gas purification device to support the exhaust gas purification device; and when coupled to the exhaust gas inlet, the exhaust connecting pipe is angled toward the cylinder head as the exhaust connecting pipe extends upward (Figs. 15 & 16).
Regarding claim 8, Mitsuda discloses the engine apparatus according to claim 1, further comprising: an oil pan on the lower surface of a cylinder block and configured to store lubricant; a support bracket comprising a first end surface, a second end surface, and a hollow portion configured to permit lubricant to pass through the support bracket; and an oil filter disposed on a side surface of the cylinder block via the support bracket, the oil filter being configured to filter lubricant from the oil pan; and wherein, while the first end surface of the support bracket is configured to be coupled to the cylinder block at a lower section of the support bracket, the oil filter is configured to be coupled to the second end surface of the support bracket at an upper section of the support bracket such that the oil filter is disposed above a traveling body (Figs. 15 & 16).
Regarding claim 9, Mitsuda discloses the engine apparatus according to claim 8, wherein: the support bracket comprises a coupling port coupled to an external pipe configured to circulate lubricant to an external device; and the support bracket is configured to discharge lubricant from the oil filter to an external component (Figs. 15 & 16).
Regarding claim 10, Mitsuda discloses the engine apparatus according to claim 9, wherein: the external device is a forced induction device; and the external pipe is a circulation passage configured to circulate lubricant to be supplied to the forced induction device from the support bracket (Figs. 15 & 16).
Regarding claim 11, Mitsuda discloses the engine apparatus according to claim 1, further comprising: a cylinder block (75) comprising end surfaces, the end surfaces of the cylinder block configured to be coupled to a traveling body of a traveling vehicle via a front engine mount; a flywheel (79) disposed on one of the end surfaces of the cylinder block intersecting an axis of an engine output shaft; and a flywheel housing comprising a width and a height and covering the flywheel, the flywheel housing being configured such that the width is narrower than the height (Fig. 18).
Regarding claim 12, Mitsuda discloses the engine apparatus according to claim 11, wherein: the flywheel housing (78) comprises a cross-section having rounded top and bottom portions and straight side portions; a seat projects from an upper section of the flywheel housing; and the seat on the upper section is configured to be coupled to the traveling body via a rear engine mount (Fig. 18).
Regarding claim 13, Mitsuda discloses the engine apparatus according to claim 8, further comprising: a cylinder head (72) disposed above the cylinder block (75); a cooling fan (76) disposed on an end surface of the cylinder head farthest from a flywheel (79); an exhaust gas purification device (1) disposed above the cylinder head and configured to extend along an axis of an output shaft of the engine; a coolant pump between the cooling fan and the cylinder head; and a thermostat cover above the coolant pump, the thermostat cover comprising a coolant inlet, the coolant inlet facing sideways with respect to the cylinder head below the exhaust gas purification device (Fig. 16).
Regarding claim 22, Mitsuda discloses the engine apparatus according to claim 1, wherein the exhaust gas purification device (1) is defined by the end surface of the exhaust gas inlet side of the exhaust gas purification device (paragraphs 54 & 57), the end surface of the exhaust gas outlet side of the exhaust gas purification device (paragraph 53), and a cylindrical body portion (5) interposed between the end surface of the exhaust gas outlet side of the exhaust gas purification device and the end surface of the exhaust gas inlet side of the exhaust gas purification device (Fig. 15); and the outlet side bracket (Fig. 15 (19a-19b)) is configured to attach to the exhaust gas outlet side of the exhaust gas purification device (1) such that the exhaust gas purification device (1) is coupled to the cylinder head (72) via the outlet side bracket (Fig. 15 (19a-19b)).

Allowable Subject Matter
Claims 14, 15, 17, 19, 20, 23 and 24 are allowed.
Claims 4 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Appellants’ remarks filed on August 2, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747